IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 41223/41224

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 442
                                                 )
       Plaintiff-Respondent,                     )     Filed: April 9, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
CHRISONDRA ANN CANADY,                           )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Lansing L. Haynes, District Judge.

       Order denying I.C.R. 35 motions for reduction of sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge


PER CURIAM

       In these consolidated appeals, Chrisondra Ann Canady pled guilty to two counts of
burglary, Idaho Code §§ 18-2403(1), 18-2407(1)(b) (Docket No.41223); and two counts of grand
theft, I.C. §§ 18-2403(1), 18-2407(1)(b) (Docket No. 41224). The district court sentenced
Canady to concurrent unified terms of five years with two years determinate, suspended the
sentences and placed Canady on supervised probation for three years. Canady admitted to
violating the terms of her probation which the district court revoked and ordered the underlying
sentenced executed, but retained jurisdiction. The district court later relinquished jurisdiction.
Canady filed Idaho Criminal Rule 35 motions in both cases, which the district court denied.




                                                1
Canady appeals asserting that the district court abused its discretion by denying her Rule 35
motions.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Gill, 150 Idaho 183, 186, 244 P.3d 1269, 1272 (Ct. App. 2010). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Canday’s Rule 35 motions, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Canady’s
Rule 35 motions is affirmed.




                                              2